In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-18-00051-CV



                JERRY LAZA, Appellant

                            V.

        CITY OF PALESTINE, TEXAS, Appellee




         On Appeal from the 349th District Court
                Anderson County, Texas
           Trial Court No. DCCV16-356-349




      Before Morriss, C.J., Stevens and van Cleef, JJ.
                                          ORDER

       Nicholas D. Mosser has filed a motion captioned Verified Motion to Recuse, Disqualify,

and Transfer, asking that each of the three justices of this Court recuse or disqualify themselves

from presiding over a show cause hearing on Monday, October 31, scheduled pursuant to this

Court’s Order to Show Cause issued on September 16, 2022.              Mosser seeks recusal or

disqualification because he claims that the justices of this Court have made false allegations

against him and “cannot be entrusted with presiding over this matter with impartiality.”

       Rule 16.3 of the Texas Rules of Appellate procedure states, in pertinent part:

       (a)    Motion. A party may file a motion to recuse a justice or judge before
       whom the case is pending. The motion must be filed promptly after the party has
       reason to believe that the justice or judge should not participate in deciding the
       case.

       (b)     Decision. Before any further proceeding in the case, the challenged
       justice or judge must either remove himself or herself from all participation in the
       case or certify the matter to the entire court, which will decide the motion by a
       majority of the remaining judges sitting en banc. The challenged justice or judge
       must not sit with the remainder of the court to consider the motion as to him or
       her.

TEX. R. APP. P. 16.3.

       Pursuant to the procedure set forth in Rule 16.3(b), upon the filing of the recusal motion

and prior to any further proceedings in this appeal, each of the challenged justices of this Court

considered the motion in chambers. Chief Justice Josh R. Morriss, III, and Justices Scott E.

Stevens and Charles van Cleef each found no reason to recuse or disqualify themselves and

certified the matter to the remaining members of the Court, en banc. See id.; McCullough v.

Kitzman, 50 S.W.3d 87, 88 (Tex. App.—Waco 2001, pet. denied) (per curiam) (order). This


                                                2
Court then followed the accepted procedure set out in Rule 16.3(b). See TEX. R. APP. P. 16.3(b);

Manges v. Guerra, 673 S.W.2d 180, 185 (Tex. 1984); McCullough, 50 S.W.3d at 88.

          Having carefully examined the pleadings and record as to the allegations pertaining to

each challenged justice and finding the allegations to be unsubstantiated, we issue the following

orders:

ORDER DENYING MOTION AS TO CHIEF JUSTICE JOSH R. MORRISS, III

          This Court, Chief Justice Josh R. Morriss, III, not participating, finds no reason to recuse

or disqualify Chief Justice Morriss. See TEX. R. APP. P. 16.2; TEX. R. CIV. P. 18b. Accordingly,

Mosser’s motion to recuse or disqualify Chief Justice Morriss is denied.

          IT IS SO ORDERED.

                                 BY THE COURT

                                 STEVENS, J.
                                 VAN CLEEF, J.
                                 MORRISS, C.J., not participating

Date: October 24, 2022

ORDER DENYING MOTION AS TO JUSTICE SCOTT E. STEVENS

          This Court, Justice Scott E. Stevens not participating, finds no reason to recuse or

disqualify Justice Stevens. See TEX. R. APP. P. 16.2; TEX. R. CIV. P. 18b. Accordingly, Mosser’s

motion to recuse or disqualify Justice Stevens is denied.




                                                   3
       IT IS SO ORDERED.

                              BY THE COURT

                              MORRISS, C.J.
                              VAN CLEEF, J.
                              STEVENS, J., not participating
Date: October 24, 2022

ORDER DENYING MOTION AS TO JUSTICE CHARLES VAN CLEEF

       This Court, Justice Charles van Cleef not participating, finds no reason to recuse or

disqualify Justice van Cleef. See TEX. R. APP. P. 16.2; TEX. R. CIV. P. 18b. Accordingly,

Mosser’s motion to recuse or disqualify Justice van Cleef is denied.

       IT IS SO ORDERED.

                              BY THE COURT

                              MORRISS, C.J.
                              STEVENS, J.
                              VAN CLEEF, J., not participating

Date: October 24, 2022




                                                4